Citation Nr: 0311416	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to December 30, 
1992 for a 30 percent evaluation for the veteran's residuals 
of a fractured right collarbone (major) with degenerative 
joint disease of the right shoulder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress syndrome (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active military duty from March 1969 to 
March 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

In additional statements of record, it appears that the 
veteran has raised the issues of entitlement to an effective 
date earlier than December 30, 1992 for a 10 percent 
evaluation for the veteran's residuals of a skull fracture, 
to include post concussion syndrome and a headache disorder 
and entitlement to service connection for dementia secondary 
to the service-connected residuals of a skull fracture, to 
include post concussion syndrome and a headache disorder.  
These issues are referred to the RO.  


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for VA 
benefits.  In pertinent part, this law redefines the 
obligations of VA with respect to the duty to assist.  The 
provisions of the VCAA apply to all claims for VA benefits.

As noted above, the veteran has raised the issue of 
entitlement to service connection for dementia secondary to 
the service-connected residuals of a skull fracture.  
The Board finds that the issue of entitlement to service 
connection for dementia secondary to the service-connected 
residuals of a skull fracture is inextricably intertwined 
with the issue of entitlement to increased evaluation for 
PTSD.  The fact that an issue is inextricably intertwined 
does not establish that the Board has jurisdiction of the 
issue, only that the Board cannot fairly proceed while there 
are outstanding matters that must be addressed.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that a February 2001 letter from a VA physician states that 
based on the diagnoses of PTSD, and dementia not-otherwise-
specified, secondary to head trauma that it would appear that 
the veteran is in fact unemployable and the prognosis was 
poor for any improvement.  However, a preliminary review of 
the record shows that the VA medical opinion is not of record 
that differentiates the symptoms attributable solely to the 
veteran's service-connected PTSD disorder from symptoms from 
those of his nonservice-connected disabilities, such as a 
seizure or dementia disorder.  Under VCAA, VA's duty to 
assist the veteran includes obtaining recent medical records 
and a thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate this claim for VA 
benefits.  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A (West 2002).  
In this case, the Board finds that VA's duties to notify and 
assist a claimant, as redefined in the VCAA, have not been 
fulfilled regarding the issue addressed in this remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  As such, the RO must provide the veteran with 
such information, as required by law and readjudicate his 
appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  Inasmuch as the issue of entitlement 
to service connection for dementia 
secondary to the service-connected 
residuals of a skull fracture is deemed 
to be "inextricably intertwined" with the 
issue of increased evaluation for PTSD, 
the RO should take appropriate 
adjudicative action, and provide the 
veteran and representative with a 
statement of the case on the issue of 
service connection for dementia secondary 
to the service-connected residuals of a 
skull fracture.  The veteran is notified 
that to complete the appellate process, 
he must submit a substantive appeal 
within the applicable time period to 
complete an appeal of this issue to the 
Board.  

2.  The veteran should be afforded an 
examination to determine the nature and 
severity of his PTSD.  The examiner 
should state whether it is possible to 
differentiate between of the symptoms 
that are attributable to the service-
connected PTSD from those that are due to 
nonservice-connected disorders to include 
dementia or seizures.  A complete 
rationale for any opinion expressed must 
be provided.  The claims folder is to be 
made available to the examiner.  

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim.  
If the determination remains unfavorable 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Member Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



